     Case 4:21-cv-00040-WTM-CLR Document 9 Filed 02/18/21 Page 1 of 2
              IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


THEODORE GORDON,

      Plaintiff,

V.                                         CASE NO. CV421-040


ANTHONY LOWVEL DUNBAR, EVANS
DELIVERY COMPANY, INC., THORNE
TRUCKING COMPANY, LLC, NATIONAL
UNION FIRE INS. CO., and AIG
PROP. CASUALTY COMPANY,

      Defendants.




                               ORDER


     Before the Court is Defendants' Notice of Removal. (Doc. 1.)

However, the jurisdictional allegations contained in the notice of

removal are insufficient to establish complete diversity between

the parties. Accordingly, Defendants are DIRECTED to file within

fourteen (14) days from the date of this order an amended notice

of removal that lists the citizenships of the members of Defendant

Thorne Trucking Company, LLC.

     On January 11, 2021, Plaintiff Theodore Gordon filed this

case in the State Court of Chatham County, Georgia. (Doc. 1,

Attach. 1 at 1.) On February 9, 2021, Defendants removed the case

to this Court pursuant to 28 U.S.C. §§ 1332 and 1441. (Doc. 1 at

1.) ^^A party removing a case to federal court based on diversity

of citizenship bears the burden of establishing the citizenship of

the parties." Rolling Greens MHP, L.P. v. Comcast SCH Holdings

L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (citing Williams v.

Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001)).
     Case 4:21-cv-00040-WTM-CLR Document 9 Filed 02/18/21 Page 2 of 2

      Here, Defendants, as the removing parties, have failed to

adequately allege the citizenships of Defendant Thorne Trucking.

In their notice of removal. Defendants simply state that "Thorne

Trucking Company, LLC is a foreign LLC not registered in the State

of   Georgia." (Doc.    1   at   2.)   For   the   purposes   of   diversity

jurisdiction, a limited liability company ("LLC") is a citizen of

every state in which any of its members are citizens. Rolling

Greens MHP, LP, 374 F.3d at 1021-22. The United States Court of

Appeals for the Eleventh Circuit has been explicit in addressing

the proper method to allege sufficiently the citizenship of an

LLC: "a party must list the citizenships of all the members of the

limited liability company." Id. at 1022. Accordingly, Defendants'

statement about Thorne Trucking's citizenship is not sufficient to

establish complete diversity. As a result. Defendants are directed

to file an   amended notice of removal        within fourteen (14) days

from the date of this order listing all members of Defendant Thorne

Trucking and their citizenships.^

      SO ORDERED this /^"^ay of February 2021.


                                   WILLIAM T. MOORE, JR.'
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN   DISTRICT OF GEORGIA




^ The Court will not accept any amended notice of removal that
incorporates by reference any factual allegation or argument
contained in an earlier filing, or that offers only a piecemeal
amendment. Defendants' amended notice of removal should be a stand
alone filing that independently contains all the factual
allegations necessary to establish diversity between the parties.
                                       2
